Exhibit 10.1

EMPLOYMENT AGREEMENT

        This EMPLOYMENT AGREEMENT, effective as of June 27, 2005, is made by and
between Neurogen Corporation, a Delaware corporation (the "Company"), with
offices at 35 Northeast Industrial Road, Branford, Connecticut 06405, and Dr.
Stephen Uden, who currently resides at 35 Sunset Hill Road, Salem CT 06420 (the
"Employee").

        WHEREAS, the Company and the Employee desire to enter into an employment
relationship; and

        WHEREAS, the Company and the Employee desire to enter into this
Agreement to address, on the terms and conditions hereinafter set forth, certain
matters relating to such employment.

        NOW, THEREFORE, the Company and the Employee agree as follows:

1.    DEFINITIONS

(a) Cause

        For purposes of this Agreement "cause" means:

        (i) the Employee is convicted of a felony or entry of a plea of nolo
contendere (or similar plea) in a criminal proceeding for commission of a felony
or serious misdemeanor;

        (ii) any willful act or omission by the Employee which constitutes gross
misconduct or gross negligence and which results in demonstrable material harm
to the Company;

        (iii) the Employee's habitual drug or alcohol abuse;

        (iv) the Employee's willful and continuous failure to perform his duties
with the Company after reasonable notice of such failure;

        (v) the Employee's participation in any act of dishonesty intended to
result in his material personal enrichment at the expense of the Company; or

        (vi) the Employee's failure to substantially comply with the terms set
forth in the Proprietary Information and Inventions Agreement between the
Employee and the Company.

        No act, or failure to act, by the Employee shall be considered "willful"
unless committed in bad faith and without a reasonable belief that the act or
omission was in the Company's best interest.

(b) Good Reason

        For purposes of this Agreement "good reason" means and shall be deemed
to exist if, without the prior written consent of the Employee,

        (i) the Company permanently relocates the primary place of performance
of the duties specified in Section 3 of this Agreement to a location more than
fifty (50) miles from its current offices located in Branford, Connecticut;

        (ii) as a result of any action or inaction on the part of the Company
the Employee suffers a material reduction in Employee's duties, responsibilities
or effective authority typically associated with his title and position as set
forth and described in Section 3 of this Agreement;

        (iii) the Employee's rate of Base Salary (as hereinafter defined) is
materially decreased by the Company (other than in connection with an across the
board salary reduction agreed to by the Employee);

        (iv) the Company fails to obtain the full assumption of this Agreement
by a successor entity in accordance with Section 12(b) of this Agreement; or

        (v) the Board of Directors of the Company (the "Board") or the Company's
stockholders, either or both, as may be required to authorize the same, shall
approve any liquidation or dissolution of the Company, or the sale of all or
substantially all of the assets of the Company.

2.     TERM

        The term of Employee's employment under this Agreement shall, unless
earlier terminated under Section 7 herein or extended as hereinafter provided,
be for a period commencing as of June 27, 2005 (the "Commencement Date") and
terminating on June 26, 2006, subject to the terms and conditions contained in
this Agreement (the "Employment Period"). The Employment Period shall
automatically be extended, commencing on June 27, 2006 and thereafter on the
relevant alternate anniversary of the Commencement Date, for successive one (1)
year periods unless, not later than ninety (90) days prior to June 26, 2006 or
any such anniversary, either party to this Agreement shall give written notice
to the other that such party does not wish to extend or further extend the
Employment Period beyond its then already automatically extended term, if any.

3.     DUTIES AND SERVICES

        During the Employment Period, the Employee shall be employed as
Executive Vice President, Head of R&D of the Company. In such position, the
Employee shall have the duties, responsibilities and authority normally
associated with, or otherwise appropriate to, the offices and positions of an
Executive Vice President, Head of R&D of a corporation. In the performance of
his duties and responsibilities as Executive Vice President, Head of R&D, the
Employee shall report only to the President and/or the Chief Executive Officer
of the Company. During the Employment Period, the Employee shall devote
substantially all of his business time, during normal business hours, to the
business and affairs of the Company and the Employee shall use his best efforts
to perform faithfully and efficiently the duties and responsibilities
contemplated by this Agreement; provided, however, the Employee may manage his
personal, financial and legal affairs and engage in any activities of a
volunteer, civic or business nature, as long as such activities do not
materially interfere with Employee's responsibilities as Executive Vice
President, Head of R&D.

4.     COMPENSATION AND OTHER BENEFITS

(a) Salary

        As compensation for the Employee's services under this Agreement,
beginning the Commencement Date and until the termination of the Employment
Period, the Employee shall be paid by the Company a base salary of $335,000.00
per annum, payable in equal semi‑monthly installments in accordance with the
Company's normal payroll practices, which base salary may be increased but not
decreased (other than in connection with an across the board salary reduction
agreed to by the Employee) during the Employment Period at the sole discretion
of the Board or the Board's designee (the "Base Salary"). Such increased (or
decreased) Base Salary shall then constitute the "Base Salary" for purposes of
this Agreement.

(b) Annual Bonus

        In addition to the Base Salary, at the sole discretion of the Board of
Directors or its designee, the Employee is eligible to receive such annual
bonuses during the Employment Period as the Board or its designee, in its sole
discretion, may approve. It is anticipated that annual bonus awards, if any,
will be calculated on the basis of both Company and individual performance and
that Employee's annual target bonus for complete achievement of all Company and
individual objectives will be targeted at a level equal to thirty-five percent
(35%) of Base Salary. Notwithstanding anything in this agreement to the
contrary, the Company reserves the right at the sole discretion of the Board or
its designee at any time and without notice to change or abandon altogether any
or all of it's incentive compensation policies and practices, including the
award of any annual bonuses or the determination not to make any such awards in
any year.

(c) Benefits

        During the Employment Period, the Employee shall be eligible to
participate in all employee and incentive benefit plans and programs maintained
from time to time by the Company for the benefit of senior executives. During
the Employment Period, the Employee, Employee's spouse, if any, and their
eligible dependents, if any, shall be eligible to participate in and be covered
under all the employee and dependent health and welfare benefit plans or
programs maintained from time to time by the Company. However, the Company shall
have no obligations under this Section 4(c) unless and until the Employee has
met any generally applicable eligibility requirements for participation in such
plans and programs.

(d) Equity

        As of the Commencement Date, the Company will grant to the Employee an
employee stock option (the "'Commencement Date Stock Option") to acquire two
hundred thousand (200,000) shares of Neurogen Corporation common stock at the
then-current NASDAQ market price as of the date of grant. The Stock Option shall
vest in five equal annual installments commencing on the first anniversary of
the date of grant and shall expire ten (10) years from the date of grant.

        In addition to the Commencement Date Stock Option, at the sole
discretion of the Board of Directors or its designee, the Employee is eligible
to receive such annual stock option grants during the Employment Period as the
Board or its designee, in its sole discretion, may approve. It is anticipated
that annual stock option awards, if any, will be calculated on the basis of both
Company and individual performance and that Employee's annual target stock
option grant for complete achievement of all Company and individual objectives
will be targeted at a level equal to forty thousand (40,000) shares.
Notwithstanding anything in this agreement to the contrary, the Company reserves
the right at the sole discretion of the Board or its designee at any time and
without notice to change or abandon altogether any or all of it's incentive
compensation policies and practices, including the award of any annual stock
options or the determination not to make any such awards in any year.

5.      NON-COMPETITION

        (a) During the Employment Period and for one year after the date of any
such termination of employment, the Employee agrees that, without the prior
express written consent of the Company, he shall not, directly or indirectly,
for his own benefit or as an employee, owner, shareholder, partner, consultant,
(or in any other representative capacity) for any other person, firm,
partnership, corporation or other entity (other than the Company), (i) engage in
the discovery, research and/or development of therapeutic, diagnostic or
prophylactic products which work through the same biological mechanisms as
products which at the time of such termination are under active clinical or
pre-clinical development or have been pre-clinically or clinically developed by
the Company and which the Company has not abandoned ("'Related Programs") or
(ii) solicit or hire (or direct another to solicit or hire) the services of any
employee of the Company or attempt to induce any such employee or any consultant
to the Company to leave the employ of the Company (except when such acts are
performed in good faith by the Employee on behalf of the Company).
Notwithstanding the above, this provision shall not prevent or prohibit Employee
from being employed during such one year period by another entity in a
managerial role where Employee has overall responsibility for managing a
research and development portfolio which includes one or more Related Programs,
provided that Employee does not violate the terms of Section 6 hereof and does
not during such one year term actively advise or direct the discovery, research
or development efforts of such other entity in the Related Program(s). During
the Employment Period, the Employee shall not own more than 2% of the
outstanding common stock of any corporation. The provisions of this Section 5
shall not be deemed to reduce in any way any other fiduciary, contractual or
other legal obligation the Employee may have to the Company, including without
limitation any obligation which may arise by virtue of any corporation law,
securities law, patent or intellectual property law or right, the common law,
other agreements with the Company or otherwise.

        For purposes of Section 5 of this Agreement, the term "'solicit" shall
mean any communication of any kind whatsoever, regardless of by whom initiated,
inviting, encouraging, or requesting any person or entity to take or refrain
from taking any action.

        (b) The Employee agrees to comply with the terms of set forth in the
Proprietary Information and Inventions Agreement.

        (c) If at any time within twenty-four (24) months after the date on
which the Employee exercises a Company stock option or stock appreciation right,
or on which Company restricted stock vests, or on which income is realized by
the Employee in connection with any other Company equity-based award (each of
which events is a "'Realization Event"), the Employee breaches any provision of
Section 5(a) or 5(b) of the Agreement in more than a minor, deminimus or trivial
manner that causes or is likely it cause, more than deminimus financial or
reputational harm to the Company (and, if such breach is susceptible to cure,
the Employee does not cure such breach and harm within ten (10) days after the
Employee's receipt of written notice of such breach of the Company which
specifies in reasonable detail the facts and circumstances claimed to be the
basis for such breach), then (i) the Employee shall forfeit all of Employee's
unexercised (including unvested) Neurogen Corporation stock options and
restricted stock and (ii) any gain realized within the twelve (12) months prior
to such breach from the exercise of any Company stock options or the vesting of
any Company restricted stock or other equity-based awards by the Employee from
the Realization Event shall be paid by the Employee to the Company upon written
notice from the Company within ninety (90) days of such notice (such payments
may be made in increments over such period). Such gain shall be determined after
reduction for any taxes paid (or, if such gain is determined before such taxes
are paid, owing, provided that such taxes are actually paid in a timely manner)
by the Employee which are attributable to such gain as of the date of the
Realization Event, and without regard to any subsequent change in the Fair
Market Value (as defined below) of a share of Company common stock; provided
that any federal or state income tax benefit actually realized by the Employee
as a result of making payments to the Company under this Section 5(c) (relating
to any of the next ten (10) tax year periods) shall also be paid to the Company
within fifteen (15) days of such realization. Such gain shall be paid by the
Employee delivering to the Company shares of Company Common Stock with a Fair
Market Value on the date of delivery equal to the amount of such gain. The
Company shall have the right to offset such gain against any amounts otherwise
owed to the Employee by the Company (whether as wages, vacation pay, or pursuant
to any benefit plan or other compensatory arrangement). For purposes of this
Section 5(c), the "'Fair Market Value" of a share of Company Common Stock on any
date shall be (i) the closing sale price per share of Company Common Stock
during normal trading hours on the national securities exchange on which the
Company Common Stock is principally traded for such date or the last preceding
date on which there was a sale of such Company Common Stock on such exchange or
(ii) if the shares of Company Common Stock are then traded on the NASDAQ Stock
Market or any other over-the-counter market, the average of the closing bid and
asked prices for the shares of Company Common Stock during normal trading hours
in such over-the-counter market for such date or the last preceding date on
which there was a sale of such Company Common Stock in such market, or (iii) if
the shares of Company Common Stock are not then listed on a national securities
exchange or traded in an over-the-counter market, such value as the Compensation
Committee, in its sole discretion, shall reasonably determine. In the event that
the Company seeks to enforce the provisions of this Section 5(c), and such
enforcement is contested by the Employee, and it is finally determined that the
Employee is not subject to the provisions of this Section 5(c), then the Company
shall (i) reimburse the Employee for reasonable attorneys' fees incurred by the
Employee in connection with such contest; and (ii) pay to the Employee an
additional amount equal to one (1) times the amount in clause (i); provided that
such payment under this clause (ii) shall not exceed $250,000.

        (d) Any termination of the Employee's employment or of this Agreement
shall have no effect on the continuing operation of this Section 5.

        (e) The Employee acknowledges and agrees that the Company will have no
adequate remedy at law, and could be irreparably harmed, if the Employee
breaches or threatens to breach any of the provisions of this Section 5. The
Employee agrees that the Company shall be entitled to equitable and/or
injunctive relief to prevent any breach or threatened breach of this Section 5,
and to specific performance of each of the terms hereof in addition to any other
legal or equitable remedies that the Company may have. The Employee further
agrees that Employee shall not, in any equity proceeding relating to the
enforcement of the terms of this Section 5, raise the defense that the Company
has an adequate remedy at law.

        (f) The terms and provisions of this Section 5 are intended to be
separate and divisible provisions and if, for any reason, any one or more of
them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision of this Agreement shall thereby be
affected. The parties hereto acknowledge that the potential restrictions on the
Employee's future employment imposed by this Section 5 are reasonable in both
duration and geographic scope and in all other respects. If for any reason any
court of competent jurisdiction shall find any provisions of this Section 5
unreasonable in duration or geographic scope or otherwise, the Employee and the
Company agree that the restrictions and prohibitions contained herein shall be
effective to the fullest extent allowed under applicable law in such
jurisdiction.

        (g) The parties acknowledge that this Agreement would not have been
entered into and the benefits described in Section 4 of this Agreement would not
have been promised in the absence of the Employee's promises under this Section
5.

6.     CONFIDENTIAL INFORMATION

        The Employee agrees to substantially comply with the terms set forth in
the Proprietary Information and Inventions Agreement between the Employee and
the Company, a copy of which is attached hereto as Exhibit A and incorporated by
reference herein.

7.     TERMINATION

(a) Termination by the Company for Cause

        The Company may terminate the Employee's employment hereunder for cause.
If the Company terminates the Employee's employment hereunder for cause, the
Employment Period shall end and the Employee shall only be entitled to any Base
Salary accrued or annual bonus awarded and earned but not yet paid as of the
date of termination of the Employee's employment with the Company.

        If the Employee's employment is to be terminated for cause, the Company
shall give written notice of such termination to the Employee. Such notice shall
specify the particular act or acts, or failure to act, which is or are the basis
for the decision to so terminate the Employee's employment for cause.

(b) Termination Without Cause or Termination For Good Reason

        The Company may terminate the Employee's employment hereunder without
cause and the Employee may terminate Employee's employment hereunder for good
reason. If the Company terminates the Employee's employment hereunder without
cause, or if the Employee terminates Employee's employment hereunder for good
reason, the Employment Period shall end and the Employee shall only be entitled
to (i) any Base Salary accrued or annual bonus awarded and earned but not yet
paid as of the actual date of termination of the Employee's employment with the
Company; (ii) a lump sum payment in an amount equal to the Employee's annual
Base Salary as provided in Section 4(a) above; (iii) continuation of the health
and welfare benefits of the Employee, as set forth in Section 4(c) above, or the
economic equivalent thereof, at the same cost and level in effect on the date of
termination of the Employee's employment with the Company for one (1) year after
such date of termination; and (iv) the right to exercise immediately any stock
options and to freely trade any restricted stock granted to the Employee which,
but for such termination, would have become exercisable or tradable, as the case
may be, within one year of the date of such termination without cause or for
good reason.

        If the Employee's employment is to be terminated without cause, the
Company shall give the Employee thirty (30) days prior written notice of its
intent to so terminate the Employee's employment. If the Employee intends to
terminate Employee's employment for good reason, the Employee agrees to give the
Company at least thirty (30) days prior written notice.

(c) Termination Due to Death or Disability

        The Company may terminate the Employee's employment hereunder due to the
Employee's inability to render, for a period of three consecutive months or an
aggregate of any on hundred twenty (120) days within any six (6) month period,
services hereunder by reason of permanent disability, as determined by the
written medical opinion of an independent medical physician selected in good
faith by the Company ("Disability"). In the event of the Employee's death or a
termination of the Employee's employment by the Company due to Disability, the
Employment Period shall end and the Employee, Employee's estate or Employee's
legal representative, as the case may be, shall only be entitled to (i) (a) any
Base Salary accrued or annual bonus awarded and earned but not yet paid as of
the actual date of termination of the Employee's employment with the Company,
and (b) any other compensation and benefits as may be provided in accordance
with the terms and provisions of any applicable plans and programs of the
Company; and (ii) in the case of Disability, (a) continuation of payment of the
Employee's Base Salary, as set forth in Section 4(a) above, until the Employee
commences to receive payments under the Company's long-term disability plan, (b)
continuation of the health and welfare benefits of the Employee, as set forth in
Section 4(c) above, or the economic equivalent thereof, at the same cost and
level in effect on the date of termination for one (1) year after the date of
termination and (c) the right to exercise immediately that proportion of the
stock options (rounded up to the nearest whole number of shares) granted to the
Employee which would become exercisable on or before the June 27 immediately
following the date of termination of the Employee's employment with the Company
due to Disability which is equal to the number of days worked by the Employee
from, but excluding, the June 27 immediately preceding such termination date to,
and including, such termination date divided by 365 days.

(d) Voluntary Termination

        The Employee may affect a Voluntary Termination of Employee's employment
with the Company hereunder. A "Voluntary Termination" shall mean a termination
of employment by the Employee on Employee's own initiative other than a
termination due to death or Disability or a termination for good reason. A
Voluntary Termination shall not be, and shall not be deemed to be, a breach of
this Agreement and shall result in the end of the Employment Period and only
entitle the Employee to all of the rights and benefits which the Employee would
be entitled in the event of a termination of the Employee's employment by the
Company for cause.

(e) Termination by the Company at End of Employment Period

        Notwithstanding any provision of this Agreement to the contrary, if (a)
the Employment Period is not terminated early under Sections 7(a), 7(b), 7(c) or
7(d) above and (b) the Company provides written notice to the Employee, pursuant
to Section 2 above, that it does not wish to extend or further extend the
Employment Period, then the Employee's employment with the Company shall end on
the last day of the Employment Period and the Employee shall be entitled to (x)
continuation of payment of the Employee's Base Salary, as provided in Section
4(a) above, as of the date of termination of the Employee's employment with the
Company for a period equal to (1) one year less the number of days notice given
by the Company to the Employee that it does not wish to extend or further extend
the Employment Period (such notice period shall be deemed to commence as of the
date of such written notice by the Company); (y) continuation of the health and
welfare benefits of the Employee, as set forth in 4(c) above, or the economic
equivalent thereof, at the same cost and level in effect on the date of
termination of the Employee's employment with the Company for one (1) year after
such termination; and (z) the right to exercise immediately any stock options
and to trade freely any restricted stock granted to the Employee which, but for
such termination, would have become exercisable or freely tradable, as the case
may be, on or before the June 27 immediately following the date on which the one
(1) year period referred to the preceding subclause (x) ends; provided, however,
that the severance payment by the Company to the Employee under subclause (x) of
this Section 7(e) shall be offset on a dollar for dollar basis by any cash, or
the fair market value of any non‑cash, remuneration, benefit or other
entitlement earned, received or receivable by the Employee in connection with
the employment of such Employee in any capacity, other than dividends, interest
income or other passive investment income earned as a result of an interest in a
business or entity of which the Employee owns less than 2% of the beneficial
ownership. If the Employee shall be entitled to any such severance payment from
the Company after the termination of the Employment Period, the Employee shall
have the obligation to notify the Company of any employment, consultation or
other activity which may involve any remuneration, benefits or other
entitlements as described above, and as to which the Company may be entitled to
an offset.

8.     SURVIVAL

        The rights and obligations of the parties hereunder shall survive the
termination of the Employee's employment hereunder and the termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.

9.     WHOLE AGREEMENT AND MODIFICATION

        This Agreement sets forth the entire agreement and understanding of the
parties with respect to the subject matter contained herein, and supersedes all
prior and existing agreements, whether written or oral, between them concerning
the subject matter contained herein. This Agreement may be modified only by a
written agreement executed by each party to this Agreement.

10.     NOTICES

        Any notice or other communication required or permitted to be given
under this Agreement shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given at the address of such party set forth above or to such other
address as the party shall have furnished in writing in accordance with this
provision. Notice to the estate of the Employee shall be sufficient if addressed
to the Employee in accordance with this provision. Any notice or other
communication given by certified mail shall be deemed given three (3) days after
posting. However, a notice changing a party's address shall be deemed given at
the time of the receipt of the notice.

11.     WAIVER

        Any waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing,
signed by the party giving such waiver.

12.     SUCCESSORS

(a) Effect on Employee

        This Agreement is personal to the Employee and, without the prior
express written consent of the Company, shall not be assignable by the Employee,
except that the Employee's rights to receive any compensation or benefits under
this Agreement may be transferred or disposed of pursuant to testamentary
disposition, intestate succession or pursuant to a domestic relations order of a
court of competent jurisdiction. This Agreement shall inure to the benefit of
and be enforceable by the Employee's heirs, beneficiaries and/or legal
representatives.

(b) Effect on Company

        This Agreement shall inure to the benefit of and be binding on the
Company and its successors and assigns. The Company shall reasonably require any
successor to all or substantially all of the business and/or assets of the
Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, by an agreement in form and substance
reasonably satisfactory to the Employee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

13.    NO THIRD PARTY BENEFICIARIES

        This Agreement does not create, and shall not be construed as creating,
any rights enforceable by any person not a party to this Agreement except as
provided in Section 12 of this Agreement.

14.   COUNTERPARTS

        This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

15.    GOVERNING LAW

        This Agreement shall be governed by and construed in accordance with the
laws of the State of Connecticut, without giving effect to the principles of
conflict of laws thereof.

16.    SEVERABILITY

        The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

17.    NO VIOLATION OF OUTSTANDING AGREEMENT(S)

        Employee hereby warrants that the execution of this Agreement and the
performance of his duties hereunder do not and will not violate any agreement
with any other person or entity.


        IN WITNESS WHEREOF, the parties have duly executed this Agreement which
shall be effective as of the effective date noted above.



 

NEUROGEN CORPORATION

      By:__________________________       _____________________________   Dr.
Stephen Uden

 